Citation Nr: 0304520	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran actively served from September 1941 to April 1942 
and from March 1945 to March 1946.  He died in August 1988; 
the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The RO, in pertinent part, reopened the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death based on a finding of new and material 
evidence, and it denied the claim as not well-grounded.  The 
RO also denied entitlement to an accrued benefit; however, 
the claimant did not appeal that portion of the rating action 
and such claim is not considered part of the current 
appellate review.

Although the appellant requested to provide testimony before 
a travel Member of the board at the RO when she submitted her 
substantive appeal in March 2000, she subsequently withdrew 
such request in April 2000.

The Board reopened this claim in a March 2001 decision and 
remanded the matter for further development.  Such 
development has been accomplished and this matter is now 
returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran died on August [redacted], 1988.  The death 
certificate shows the cause of death as cardiorespiratory 
arrest due to atrial fibrillation with RVR, acute respiratory 
failure, pulmonary tuberculosis (PTB), far and advanced 
pulmonary emphysema, and right-sided atelectasis.

3.  At the time of his death, the veteran was not service 
connected for any disability.

4.  Tuberculosis is not shown to have become manifested by X-
ray evidence until March 1955, nearly ten years after 
discharge.

5.  There is no probative, competent medical evidence of 
record linking the cause of death to active service or to 
service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by service, 
presumptively related to service, or to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  First, VA has a duty 
to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that VA's duties have been fulfilled.  The 
appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, the January 
2000 statement of the case (SOC), the April 2000 supplemental 
statement of the case (SSOC), the October 2002 supplemental 
statement of the case (SSOC), and the April 2001 VCAA 
notification letter sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
records, records from the Quezon Institute and the veteran's 
death certificate.  The matter was remanded for additional 
evidence by the Board in March 2001.  The RO made an attempt 
to obtain additional private medical records and VA Memorial 
Medical Center records shown in May 2001 letters to medical 
providers cited by the appellant, and the RO apprised the 
appellant of its attempts in a letter dated in May 2001.  

The RO made a second attempt to obtain VA records in June 
2001 and received a reply from the VA Memorial Medical Center 
(VAMMC) in August 2001 that a seven chart compilation, 
including the terminal confinement records were missing from 
their files and could not be located.  The VAMMC did send a 
document detailing dates of confinement for TB between 1961 
and 1987.  A VA medical opinion was obtained in October 2002.   
Appellant was advised of all the RO's development actions and 
of the evidence procured in the October 2002 SSOC.  

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

It is clear from the record that the RO's communications with 
the appellant in the aggregate have advised her to submit 
evidence in support of her claim.  She has been advised of 
what evidence she could submit herself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for her.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

There is no new for a file opinion review of the record as 
such has already been obtained by the RO.  The claims file 
contains a competent medical opinion addressing the issue on 
appeal.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  

The RO specifically considered the appellant's claim under 
the new law when it issued a supplemental statement of the 
case in October 2002.  Therein, the RO furnished the 
provisions of the new law, and fully discussed them and their 
application to the appellant's claim.  The RO delineated the 
steps it had taken to fully comply with the new law with 
respect to the duties to notify and assist.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA. 38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Factual Background

A certified copy of the veteran's death certificate 
establishes he died on August 17, 1988.  The death 
certificate shows the cause of death as cardiorespiratory 
arrest due to atrial fibrillation with RVR, acute respiratory 
failure, pulmonary tuberculosis (PTB), far and advanced 
pulmonary emphysema, and right-sided atelectasis.

Service medical records reflect that the veteran was treated 
for a fever of unknown origin "FUO" in October 1944 and was 
treated with sulfate.  He was treated for a FUO again in May 
1945, was given ferrous sulfate and was returned to duty.  At 
his discharge examination in February 1946 the veteran was 
considered "normal" in all systems, including cardiovascular 
and lungs.  During his lifetime, service connection had not 
been established for any disability.

In conjunction with an application for compensation filed by 
the veteran in November 1954, the RO sent a letter the same 
month advising him to submit any chest X-ray films taken 
within four years of discharge or to advise the RO of any 
chest X-rays taken during service.  The RO disallowed the 
veteran's claim in January 1955 based on his failure to 
respond to their November 1954 letter.  A VA records search 
in December 1954 and January 1955 for all available chest X-
ray films turned up no X-ray records.

Statements purportedly made by a Dr. LE (initials) and 
submitted by the veteran in March and April 1955 asserted 
that this physician treated the veteran for pulmonary 
tuberculosis for seven years, and had X-ray evidence 
indicating such condition back in December 1949.  This same 
physician submitted another statement in April 1955 asserting 
that he had treated the veteran for respiratory complaints 
and fever and accompanied him to an X-ray examination at 
Bataan Hospital in December 1949, which showed pulmonary 
tuberculosis.  This physician stated that from that time on, 
the veteran was under his care for pulmonary tuberculosis.  

A March 1955 VA chest X-ray revealed a conclusion of Para dv. 
PTB, bilateral, with cavitation.  In April 1955 a VA examiner 
compared the findings from Dr. LE's X-rays said to have been 
taken in December 1949, with the one taken in 1955.  The 
examiner determined that the findings of extensive 
parenchymal densities in both lungs shown in 1955 was 
essentially unchanged when compared with those shown in 
outside film presumed to be from December 1949.  

The examiner opined that it was inconceivable for that much 
extensive far advanced changes to remain stationary given the 
five to six year interval between X-rays.  Further 
investigations followed including a field examination, which 
discovered that there were no X-ray records pertaining to the 
veteran in Bataan Hospital.  A deposition taken of the 
veteran in March 1956 contains his admission that he had not 
had a chest X-ray prior to 1955 and had falsified the X-ray 
report said to have been taken in 1945.

In a June 1956 rating action that denied entitlement to 
service connection for pulmonary tuberculosis, the RO 
determined that the records from Dr. LE could not be relied 
upon as they had every indication of being tampered with.  
The Board, in a January 1963 decision that upheld a February 
1960 forfeiture of benefits, noted the falsity of the X-ray 
alleged to have been taken in 1949. 

In October 1961, Dr. TV (initials) drafted a brief, 
handwritten discharge summary wherein he indicated the 
veteran was diagnosed with active pulmonary tuberculosis. 
Dates of treatment were not included in the summary.

In February 1989, the Quezon Institute (Philippine 
Tuberculosis Society, Inc.) certified that it had treated the 
veteran from October 1963 to July 1975, from August 1975 to 
June 1976, and from July 1976 to December 1977.

In September 1998, the Veteran's Memorial Medical Center, in 
Quezon City, Republic of the Philippines, certified that it 
had treated the veteran from May 1988 until his death in 
August 1988.  Diagnoses during admission are consistent with 
those listed on his death certificate.

Of record is a December 1999 medical certificate of treatment 
pertaining to the veteran.  The certifying physician, Dr. EE 
(initials) stated that he had treated the veteran "off/on 
from 1949 to 1980," due to diagnoses of beri beri heart 
disease; PTB, far advanced, bilateral; atelectasis, right 
lung; and pulmonary emphysema. Dr. EE stated that clinical 
records of treatment could not be issued "because all [of his 
records] were already destroyed."

Obtained in May 2001 are copies of the admission cards from 
the Quezon Institute showing admission from October 1963 to 
July 1975 for a diagnosed PTB.  Another admission card shows 
treatment for PTB from August 1975 to June 1976.  The third 
admission for PTB is shown from July 1976 to December 1977.

A May 2001 records check drafted by the VA hospital lists the 
hospital visits from the veteran beginning in 1961 and ending 
in 1987.  The VA hospital stated that a seven chart 
compilation of the veteran's records, including terminal 
records, was missing and could not be located.  

In October 2002 a claims file review was conducted by a VA 
examiner.  The examiner noted that there was no chest X-ray 
that would document PTB upon the veteran's discharge.  The 
examiner opined however it was interesting to note that 
during two occasions in October 1944 and May 1945, the 
veteran was seen with FUO.  No notation of complaints other 
than fever had been done and there were no chest X-rays done.  
The examiner noted that Harrison's Internal Medicine (12th 
Ed) cited that granulomatous infections such as TB continue 
to cause FUO especially in regions where TB is endemic.  


The examiner went on to explain that TB causes hematogenus 
(milliary) infections and can cause perplexing fever with a 
double quotidian curve.  In these types of infection, 
patients become ill even before the appearance of 
radiographic changes, which take about 4 to 6 weeks.  A 
chronic subacute form also existed and was attributed to 
repeated seeding of the blood stream from a TB focus.  The 
examiner stated that it is difficult to rule out TB in this 
patient even though post discharge X-rays showed normal 
results.  

Red Cross records submitted in November 2002 pertain to 
payments made by the Philippine National Red Cross to the 
veteran as a former POW.  


Criteria

General Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and tuberculosis becomes manifest to a 
degree of 10 percent within three years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection. See 38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b) (2002).


Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(3), (4) (2002); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002). 


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and competency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  

The death certificate does indicate that the veteran's death 
was caused by cardiorespiratory arrest due to atrial 
fibrillation, with RVR and with pulmonary tuberculosis (PTB) 
listed as one of several contributing factors.  The other 
factors were listed as acute respiratory failure, advanced 
pulmonary emphysema, and right-sided atelectasis.

The available service medical records did not mention any 
respiratory or cardiac problems, but did note two instances 
of FUO shown in October 1944 and May 1945.  The records also 
show treatment for a confirmed diagnosis of PTB as early as 
October1961.  

To further clarify the question of whether the veteran's 
tuberculosis that contributed to his death began in service, 
a medical opinion was sought.  The examiner who reviewed the 
claims file in October 2002 noted that there were two 
occasions in service where the veteran had fevers of unknown 
origin (FUO), but with no other symptoms given.  She found 
these instances of FUOs to be interesting, but noted also the 
absence of chest X-ray findings showing PTB on discharge.  
She did note that granulomatous infections such as TB can 
continue to cause FUOs and also noted that patients can 
manifest symptoms of illness up to 4 to 6 weeks before the 
appearance of radiographic changes.  The examiner stated that 
it was difficult to rule out the possibility that the 
veteran's tuberculosis first became manifest in service, even 
though post discharge X-rays showed normal results.  However 
the examiner did not state with medical certainty that it was 
as likely as not that the veteran's tuberculosis began in 
service.  

Other than this medical evidence, which merely raises the 
possibility of the veteran's PTB beginning in service, the 
bulk of the credible medical evidence shows the veteran's PTB 
to have begun more than 3 years after discharge.  X-ray 
findings showing the presence of PTB were taken in March 
1955.  


The record reflects that no chest X-rays were taken between 
the veteran's discharge and that date.  Thus the earliest 
indication of a definite diagnosis of PTB was not shown until 
March 1955, several years after the two isolated episodes of 
FUOs.  The examiner in the October 2002 medical opinion 
indicated that X-ray findings of PTB would likely be 
manifested some 4 to 6 weeks after PTB type symptoms were 
shown.  In this case years elapsed between the FUOs in 
service and the X-ray manifestations of PTB in 1955.

The only other evidence that would suggest an onset of TB 
dating back to service or within the three year presumptive 
period are the medical statements from Dr. LE that were 
determined to have been based on falsified evidence, namely 
the X-ray report that the veteran admitted did not date back 
to 1949.  As this medical evidence is not credible, it has no 
probative value.

The Board also notes that there is no evidence showing any 
other disability that began in service, or was caused by any 
event in service, caused or materially contributed to the 
veteran's death.  

Because the probative evidence has not established that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of the veteran's death, 
the Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied. 38 C.F.R. § 3.312.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

